DEL SOLE, President Judge,
dissenting.
¶ 1 I dissent based upon my conclusion that the evidence presented by the Commonwealth was insufficient to support Appellant’s conviction.
¶ 2 While I agree that the Commonwealth has met its burden of proving, beyond a reasonable doubt, that at least some performers were engaged in a prostitution business, I conclude that the evidence was not sufficient to prove beyond a reasonable doubt that Appellant had a connection with the “running, control, supervision or keeping” of the prostitution business. Commonwealth v. Blankenbiller, 362 Pa.Super. 477, 524 A.2d 976, 978 (1987).
¶ 3 In Blankenbiller, 362 Pa.Super. 477, 524 A.2d 976; the appellant arranged a party, attendance at which required a $15.00 payment covering beer, snacks and a how with adult performers. Id. at 480, 524 A.2d 976. Two undercover officers attended the party and testified that various announcements over the speaker system indicated that sex was available for money. Id. at 480, 524 A.2d 976. A witness testified that she arranged for four *149women to attend the party to perform acts of prostitution. Id. at 480, 524 A.2d 976. Two of those women engaged in sexual activities with attendees. Id. at 480, 524 A.2d 976. The Commonwealth based its case on the facts that the appellant: (1) was the president of the company that owned the property where the party took place; (2) was seen taking a roll of money; (3) was seen selling one ticket; (4) helped two of the performers carry their bags into the building before the party; and (5) was present when the announcement that sex was available for money was made. Id. at 481-482, 524 A.2d 976. However, the appellant received no income from the activities of the prostitutes. Id. at 481, 524 A.2d 976. This Court held that:
Though it is clear that a prostitution business was operating at the date and time in question, the Commonwealth did not prove that the appellant received any income from the business.
Id. at 481, 524 A.2d 976.
¶ 4 In Commonwealth v. DeStefanis, 442 Pa.Super. 54, 658 A.2d 416 (1995), the appellant owned a massage parlor that employed masseuses who provided massages for $60.00 to $65.00. An undercover officer investigating the parlor was offered a “hand release” by two of the appellant’s employees for “a tip.” Another undercover officer applied for a position as a masseuse and was told by the appellant that parlor rules forbade sexual intercourse (including oral) with clients and that he did not think anyone was providing hand releases. The appellant reiterated “I don’t touch any of your money.... Everyone keeps their own tips.” Id. at 417. Based upon this investigation, the Commonwealth charged the appellant with promoting prostitution. However, this Court found there was insufficient evidence to prove the appellant “had a connection with the ‘running, control, supervision, or keeping of the prostitution business’ ” because the appellant received no income from the business. Id. at 420-421. “This is especially true in light of [the appellant’s] statements to [the undercover officer who applied for a position as a masseuse] that he did not think anyone was providing hand releases, and that he did not share any portion of the employees’ tips.” Id. at 421.
¶ 5 In the instant case, to prove Appellant promoted prostitution, the Commonwealth provided only that: (1) all but one of the undercover exchanges occurred on property owned by Appellant; (2) when Garver requested to have sex with one of Appellant’s employees, he was given a phone number registered to another club owned by Appellant; and (3) when Longe-necker called to request an “exotic maid,” he spoke directly with Appellant. The Commonwealth presented no evidence that Appellant received direct income from the sexual encounters of his employees. “While a criminal conviction may rest upon wholly circumstantial evidence, it may not be based upon mere surmise or conjecture.” Commonwealth v. Stores, 317 Pa.Super. 109, 463 A.2d 1108, 1112 (1983).
¶ 6 While the Commonwealth was able to establish that the cost of admission to enter the semi-private rooms at Appellant’s club went to Appellant, it was unable to establish that Appellant received any “tip money” earned by the entertainers performing in the room. The Commonwealth had no evidence that any of the tip money the performers earned in exchange for performing sexual acts went to Appellant.
¶ 7 Further, although Peters gave Gar-ver a phone number registered to another club owned by Appellant when he requested to have sex with her, the Commonwealth introduced no evidence that Appellant knew of Peters’ intended actions. The *150evidence does not support the inference that Appellant arranged a sexual encounter between Garver and Peters or that he received income from it.
¶ 8 The Commonwealth relied heavily on the fact that Longenecker spoke directly with Appellant when requesting an “exotic maid.” However, as Longenecker testified, when the performer did not arrive at the scheduled time, Longenecker called Fantasies. Peters returned his call and asked to be picked up at the club. This evidence does not support the inference that Appellant arranged a sexual encounter between Longenecker and Peters because it was the trooper who contacted Peters directly and transported her to the motel. Further, it cannot be inferred that Appellant received income from the encounter, since the trooper paid Peters $180.00 in “tips” after she was in the motel room. Id. at 73. There was no evidence offered that Appellant was to receive any of Peters’ “tip” money.
¶ 9 Although one of Appellant’s employees clearly engaged in prostitution, there is no evidence to show that Appellant had a connection with the “running, control, supervision or keeping” of the prostitution business. The Commonwealth did not prove that Appellant received any income from the activities of his employees as required by Blankenbiller, 362 Pa.Super. 477, 524 A.2d 976, and DeStefanis, 442 Pa.Super. 54, 658 A.2d 416. Thus I conclude the evidence offered was not enough to support a finding of guilt by a reasonable doubt, and I would reverse Appellant’s convictions and vacate his sentences for promoting prostitution.